Citation Nr: 0842226	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO. 03-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for lung disease.

2. Entitlement to a rating in excess of 10 percent for 
squamous cell carcinoma of the right vocal cord.

3. Entitlement to an effective date prior to December 27, 
2001 for service connection for squamous cell carcinoma of 
the right vocal cord.

4. Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968. 
He had service in the Republic of Vietnam. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in March 2003, October 
2003, June 2006, and January 2007. 

The issue of entitlement to an increased rating for squamous 
cell carcinoma of the right vocal cord is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's lung disease, diagnosed primarily as chronic 
obstructive lung disease, was first manifested many years 
after service and is unrelated to any event in service, 
including the claimed exposure to asbestos.

2. The veteran's squamous cell carcinoma of the right vocal 
cord, a disease presumed to be the result of Agent Orange 
exposure, was first manifested in September 2000, more than 
30 years after the veteran's separation from service. 
3. By virtue of revised VA regulations, applicable December 
27, 2001, all veterans who served in the Republic of Vietnam 
were presumed to have been exposed to Agent Orange.

4. By virtue of revised VA regulations, applicable January 1, 
2002, VA dropped the requirement that squamous cell carcinoma 
of the right vocal cord be manifested within thirty years of 
the last date of exposure to Agent Orange.

5. In March 2003, the RO granted the veteran's claim of 
entitlement to service connection for cancer of the larynx 
due to Agent Orange exposure, effective December 27, 2001.

6. Effective December 1, 2004, through December 1, 2006, the 
maximum annual rate of improved pension (MARP) for a veteran 
with a dependent wife and child one dependent was between 
$15,033.00 and $16,176.00. 

7. Effective December 1, 2004, through December 1, 2006, to 
be deducted, medical expenses had to exceed 5% of MAPR or 
from $665.00 through $715.00. 

8. During 2004, 2005, and 2006, the income of the veteran, 
his spouse, and dependent child was derived, primarily, from 
the veteran's gross salary of at least $45,000.

9. For the entire period from June 12, 2002, through November 
12, 2006, the veteran reported unreimbursed medical expenses 
totaling $496.13.


CONCLUSIONS OF LAW

1. The veteran's lung disease, diagnosed primarily as chronic 
obstructive lung disease, is not the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.159, 3.303 (2008). 

2. The criteria for an effective date prior to December 27, 
2001, for service connection for squamous cell carcinoma of 
the right vocal cord have not been met. 38 U.S.C.A. § 5110(g) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.114(a), 3.400(p) 
(2008). 

3. The veteran is not entitled to improved pension benefits 
due to excessive income. 38 U.S.C.A. § 1503 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for lung disease; 
entitlement to an effective date prior to December 27, 2001 
for service connection for squamous cell carcinoma of the 
right vocal cord; and entitlement to a permanent and total 
disability rating for pension purposes. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. After reviewing the record, the 
Board finds that VA has met that duty.

The RO received the veteran's claim for service connection 
for lung disease in October 2000, and there is no issue as to 
providing an appropriate application form or completeness of 
the application. Following the receipt of that application, 
VA notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. After notice was provided to him, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). The veteran has been provided the opportunity to 
present pertinent evidence and testimony, and he has not 
identified any outstanding evidence which could support his 
claim of entitlement to service connection for lung disease. 
In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
the adjudication of that issue. See Reyes v. Brown, 7 Vet. 
App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991). 
Accordingly, the Board will proceed to the merits of that 
portion of the appeal.

All pertinent information has been obtained with respect to 
the issues of entitlement to an effective date prior to 
December 27, 2001 for service connection for squamous cell 
carcinoma of the right vocal cord and of entitlement to a 
permanent and total disability rating for pension purposes. 
There would be no purpose served in remanding this case for 
any additional information or evidence. The issue involving 
the assignment of an effective date for service connection 
for squamous cell carcinoma is based on a mechanical 
application of a liberalizing change in VA regulations. The 
issue of entitlement to pension is based on a mechanical 
comparison of the veteran's annual income and the rate of 
pension. No further action could change the outcome with 
respect to either issue. Therefore, VA has no further duty to 
assist the veteran in the development of either claim. 

Analyses

Service Connection for Lung Disease

The veteran seeks service connection for lung disease, 
primarily as a result of exposure to asbestos during service. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110. The resolution of this issue must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in the which the 
claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service-
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. 38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
negative for any complaints or clinical findings of chronic 
lung disease of any kind. They do show that in July 1965, the 
veteran was treated for an upper respiratory infection, 
manifested by a cough and sorethroat. However, there is no 
evidence of any residual disability. Rather, the evidence 
shows that a chronic respiratory disorder, primarily 
diagnosed as chronic obstructive lung disease, was first 
manifested in approximately 2000 and is unrelated to any 
incident in service. 

In addition to chronic obstructive lung disease, the 
evidence, such as treatment records from the Boice-Willis 
Clinic in November and December 2006, suggests that the 
veteran has interstitial lung disease due to asbestos 
exposure in and after service. However, that conclusion is 
based on history reported by the veteran, rather than a 
review of the evidence associated with the claims file. 

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record). Therefore, the threshold 
question in this case is whether the veteran was, in fact, 
exposed to asbestos in service. 

During the veteran's May 2004 hearing at the RO, his 
representative suggested that considerations set forth in 
M21-1 and in a VA circular were beneficial to a showing of 
asbestos exposure in service. 

In May 1988, VA issued a circular on asbestos-related 
diseases that provided some guidelines for considering 
compensation claims based on exposure to asbestos. Department 
of Veterans Benefits (DVB) Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988). The contents of that 
circular were later set forth in section 7.21 of VA Manual 
Admin21 (M21-1). Subsequently, VA reorganized and revised 
that manual into its current electronic form, M21-1MR. While 
the form has been revised, the information contained therein 
has remained the same.

However, neither M21-1 nor the VA circular creates a 
presumption of exposure to asbestos solely from shipboard 
service. Rather, they provide guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers. They direct the raters to develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. See Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 
Because M21-1 and the circular do not create a presumption of 
exposure to asbestos, further inquiry is necessary to 
determine whether the veteran had such exposure. 

The veteran's service personnel records show that he was 
stationed aboard ship from August 1965 to May 1968. His 
primary military occupational specialties were 1) yeoman, 
from August 1965 to March 1966; 2) boatswain's mate, from 
March 1966 to June 1967; 3) plane handler, from June 1967 to 
March 1968, and 4)"7050", from March to May 1968. Despite 
extensive development of the record, the preponderance of the 
competent evidence is against a finding that he had any 
exposure to asbestos in any of those occupations. Although a 
Navy Occupational Task Analysis revealed that a boatswain's 
mate could be exposed to asbestos while performing several of 
his duties, the veteran has provided no competent evidence of 
such exposure. 

During his hearing at the RO in May 2004, the veteran 
testified that his primary exposure occurred in 1967, while 
his ship was in dry dock in Bremerton, Washington. He 
reportedly assisted civilian contractors in working on pipes 
encased with asbestos. Although he could not recall the 
month, he noted that it had been very cold.

The ship's history shows that in 1967, it was in port for 
several major repairs. In July and August, it was in dry dock 
in Bremerton, Washington for repairs on her stern gate and 
compass; and in December 1967, it was in San Diego, 
California, where her flight deck was stripped, preserved, 
and recoated. Each time, the veteran's primary military 
occupational specialty was that of plane handler. His 
efficiency reports show that he was responsible for refueling 
and pushing planes. There is no competent evidence, however, 
that the repairs in general, or his duties in particular, 
involved work on asbestos-wrapped pipes or on other projects 
which entailed exposure to asbestos. 

Although the evidence of record does not corroborate the 
veteran's claimed exposure to asbestos in service, there is 
evidence on file that the veteran was exposed to asbestos 
after service. During his March 2004 hearing at the RO, the 
veteran acknowledged that he had been exposed to asbestos 
brake dust while working for the railroad after service. 
Moreover, during his treatment at the Boice-Williams Clinic 
in November 2006, it was noted that he had received an 
asbestos settlement. There is no competent evidence of 
record, however, that such settlement involved asbestos 
exposure in service.

Because the preponderance of the competent evidence of record 
does not substantiate the veteran's claim of asbestos 
exposure in service, he cannot meet the criteria for service 
connection for the residuals of that exposure. Therefore, the 
appeal is denied. Any further discussion as to whether the 
veteran actually has residuals of asbestos would be 
superfluous. Accordingly, the inquiry must cease.


The Effective Date of Service Connection for Squamous Cell 
Carcinoma

On October 27, 2000, the RO received the veteran's claim of 
entitlement to squamous cell carcinoma of the right vocal 
cord. He contended that it was the result of his exposure to 
Agent Orange in the Republic of Vietnam. 

Under applicable VA law and regulations in effect in October 
2000, service connection for cancer of the larynx, including 
the vocal cords, was presumed for veterans who had served in 
the Republic of Vietnam and who had demonstrated 
manifestations of that disease within thirty years of the 
date of their last exposure to herbicides. 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2000).

The veteran's carcinoma of the right vocal cord was first 
manifested in September 2000, more than thirty years after 
his separation from service. Because that disease was 
manifested outside the thirty year time frame, the veteran 
was not presumed to have been exposed to Agent Orange. 
Moreover, there was no competent evidence of record that he 
had, in fact, had such exposure or that his squamous cell was 
otherwise related to service. Therefore, in December 2000, 
the RO denied the veteran's claim of entitlement to squamous 
cell carcinoma of the right vocal cord. The veteran disagreed 
with that decision and perfected an appeal to the Board.

During the pendency of the appeal VA revised its regulations 
with respect to diseases which were presumed to be the result 
of Agent Orange exposure. Applicable December 27, 2001, all 
veterans who served in the Republic of Vietnam were presumed 
to have been exposed to Agent Orange. VA eliminated the 
requirement that the veteran develop the disease before he 
could be presumed to have been exposed to Agent Orange. 68 
Fed. Reg. 34539 - 34541 (June 10, 2003) (codified as revised 
at 38 C.F.R. § 3.307(a)(6)(iii) (2008)).

Applicable January 1, 2002, VA eliminated the thirty year 
time limit associated with the presumption of service cancer 
of the larynx due to exposure to Agent Orange. 66 Fed. Reg. 
23,166-169 (June 10, 2003) (codified as revised at 38 C.F.R. 
§ 3.307(a)(6)(ii) (2008)).

As a result of the revised regulations, the RO granted the 
veteran's claim of entitlement to service connection for 
squamous cell carcinoma of the right vocal cord, effective 
December 27, 2001. The veteran disagrees with that effective 
date and contends that it should revert to at least October 
10, 2000, the date of his claim. 

Generally, the effective date of an award of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1). However, 
where, as here, service connection is granted as a result of 
amendments to the law or revisions to the regulations, the 
law precludes the assignment of an effective date earlier 
than the effective date of the change. 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a), 3.400(p). Therefore, even though the 
veteran's claim was received in October 2000, he cannot be 
assigned an effective date prior to December 27, 2001, for 
service connection for squamous cell carcinoma of the right 
vocal cord. The law is dispositive of the issue; and, 
therefore, the appeal concerning an earlier effective date 
must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the veteran's contentions that a 
series of decisions by the Federal courts would permit VA to 
grant him an earlier effective date. Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).With 
respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement the holdings in the Nehmer decisions. 
38 C.F.R. § 3.816 (2008).

Under VA regulations, a Nehmer class member is a Vietnam 
veteran who has a covered herbicide disease, such as squamous 
cell carcinoma of the larynx. See 38 C.F.R. § 3.816(b). The 
holdings in the Nehmer decisions potentially affect cases in 
which (1) VA denied compensation for the same covered 
herbicide disease in a decision issued between September 25, 
1985 and May 3, 1989; or (2) the class member's claim for 
disability compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease; or (3) the claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (4) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded; or 
(5) if the class member's claim was received within one year 
from the date of the class member's separation from service. 
38 C.F.R. § 3.816(c). If none of the foregoing criteria are 
met, the effective date of the award shall be determined in 
accordance with §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c) 
(2007).
A presumption of service connection for carcinoma of the 
larynx, became effective June 9, 1994. 59 Fed. Reg. 29,723 - 
29,724 (June 9, 1994). The veteran's claim of entitlement to 
service connection was not received by the RO until October 
2000, and the liberalizing law in question is effective 
December 2001. Thus, the veteran cannot meet the criteria 
which would permit him to avail himself of the holdings in 
the Nehmer decisions. Rather, as was done above, the 
effective date of the award shall be determined in accordance 
with §§ 3.114 and 3.400. 


Pension

By a rating action in December 2000, the RO granted the 
veteran's claim of entitlement to a permanent and total 
rating for pension purposes. That rating was effective 
October 12, 2000. The RO notified the veteran that it would 
be paying him at the rate for a veteran with no income, who 
had a dependent wife and a dependent child.

In March 2005, the RO terminated the veteran's pension, 
effective February 1, 2001, because the veteran had received 
unreported income.

The veteran now seeks restoration of his pension benefits due 
to nonservice- connected disability which he contends is 
permanent and total in nature. He reports that he and his 
wife are separated and that he is unable to maintain two 
households. Therefore, he maintains that he is entitled to VA 
pension. However, a review of the evidence discloses that his 
annual countable income exceeds the maximum annual rate of 
pension for a veteran and a dependent wife and son. 
Accordingly, he does not meet the criteria to restore his VA 
pension and that portion of the appeal is denied.

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. A veteran meets the service requirements if he 1) 
served in the active military, naval or air service for 
ninety (90) days or more during a period of war; 2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct; and 3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23. 
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3 
(2008). 

Pension is payable at a specified annual maximum rate, which 
is reduced on a dollar for dollar basis by income on a 12-
month annualized basis. 38 U.S.C.A. § 1503; 38 C.F.R. § 
3.271; M21-1, Part I, Appendix B. Unless an item, such as 
unreimbursed medical expenses, is specifically excluded, all 
income from all sources must be reported. 38 C.F.R. §§ 3.271, 
3.272, 3.273. The rate of pension payable to a veteran is 
based on the amount of his countable income received and his 
number of dependents. It is not based on the amount of 
indebtedness he has incurred.

In this case, the veteran has the requisite wartime service. 
He is also married and a has a 16 year old stepson. Although 
the evidence suggests that the veteran is living apart from 
his wife and stepson, there is no evidence to suggest that 
the veteran and his wife are divorced or that his wife and 
stepson are no longer dependent on him for support. In this 
regard, the Board notes that the veteran received additional 
pension for his wife and stepson, from the time his VA 
pension became effective October 12, 2000 until March 2005, 
when it was terminated. 

In a September 2005 claim for pension, VA Form 21-526, the 
veteran reported that he worked for the railroad and that his 
total annual earnings were $45,000.00 per year. He also 
reported that his stepson received Supplemental Security 
Income from the Social Security Administration in the amount 
of $540.00 per month. In addition, he noted that his wife 
received no income. In subsequent reports, he noted that his 
income had increased; and in his most recent Improved Pension 
Eligibility Verification Report, he reported that through 
December 1,2006 his gross year to date earnings were 
$60,333.58 and that his stepson received $7200.00 in gross 
wages from all employment. 

Effective December 1, 2004, the MAPR for a veteran with a 
dependent wife and child was $15033.00. To be deducted, 
medical expenses had to exceed 5% of MAPR or $665.00. M21-1, 
Part I, Appendix B. 

Effective 12-01-2005, the MAPR for a veteran with a dependent 
wife and child increased to $15,661.00. To be deducted, 
medical expenses had to exceed 5% of MAPR or $692.00. Id.

Effective 12-01-2006, the MAPR for a veteran with a dependent 
wife and child increased to $16,176.00. To be deducted, 
medical expenses had to exceed 5% of MAPR or $715.00. Id.

On his latest Medical Expense Report (VA Form 8416, dated in 
January 2007), the veteran reported that he had amassed 
unreimbursed medical expenses of $496.13. Although that 
report reflected the period from June 2002 through November 
2006, even that amount is not sufficient to offset the 
veteran's income which clearly exceeds the applicable MAPR. 
Thus, he is not currently eligible to receive VA nonservice-
connected disability pension benefits, and the appeal is 
denied. In arriving at this decision, the Board does not 
reach the question of whether the veteran is unemployable due 
to permanent and total disability.


ORDER

Service connection for lung disease is denied.

An effective date prior to December 27, 2001 for service 
connection for squamous cell carcinoma of the right vocal 
cord is denied.

A permanent and total disability rating for pension purposes 
is denied. 




REMAND

The veteran seeks entitlement to a rating in excess of 10 
percent for squamous cell carcinoma of the right vocal cord. 
He states that it is manifested primarily by hoarseness which 
impairs his employment with the railroad. 

In September 2000, the veteran underwent microlaryngoscopy by 
Dr. H., and the evidence, dated as late as April 2004, show 
that he continued to receive close supervision by Dr. H. More 
recent records, such as a February 2005 statement from the 
Boice-Willis Clinic shows that the veteran was being followed 
by Dr. K., an Ear, Nose, and Throat specialist in Smithville. 
Although the report of Dr. H.'s microlaryngoscopy has been 
associated with the claims folder, more recent records have 
not. Similarly, Dr. K.'s records have not been associated 
with the claims folder. 

In December 2002 and April 2003, the veteran was examined by 
VA, in part, to determine the extent of impairment due to his 
squamous cell carcinoma of the right vocal cord. However, 
neither of those examiners were able to visualize the larynx 
directly. Since the VA examination in April 2003, the veteran 
contends that the residuals of his squamous cell carcinoma 
have worsened. 

During the pendency of the appeal, the Court held that in 
order to establish an increased rating for the veteran's 
service-connected disabilities, the evidence had to show that 
such disabilities had worsened and the manner in which such 
worsening had affected the veteran's employment and daily 
life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
Because the veteran's case was transferred to the Board prior 
to the Court's decision in Vazquez, the RO has not informed 
him in accordance with that holding.





In light of the foregoing, additional development of the 
record is warranted prior to further Board consideration of 
the issue of entitlement to service connection for 
interstitial lung disease. Accordingly, the case is remanded 
for the following actions:

1. Notify the veteran as to 
substantiation of his claim for an 
increased rating, including clinical 
findings necessary for higher rating; 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2. Request that the veteran provide the 
name and address of Dr. K., and ear, 
nose, and throat specialist in Smithville 
and Dr. H. who performed the 
microlaryngoscopy on the veteran in 
September 2000. Then contact each one of 
those physicians directly and request 
that their records associated with their 
treatment of the veteran. Also request 
that the veteran furnish any such records 
he may have in his possession. Such 
records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

If the requested records are unavailable, 
and are not held by an agency or 
department of the Federal government 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. If deemed appropriate by the RO/AMC, 
and only when the actions in parts 1 and 
2 have been completed, the veteran may be 
scheduled for an otolaryngological 
examination by an examiner who has not 
seen him previously; to determine the 
extent of impairment due to the residuals 
of the veteran's squamous cell carcinoma 
of the right vocal cord. 

4. When the actions directed above have 
been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issue of 
entitlement to an increased rating for 
squamous cell carcinoma of the right 
vocal cord. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


